— Appeal from a judgment of the Supreme Court, Nassau County, dated October 25, 1977, dismissed. The judgment was superseded by an order granting reargument. Order of the same court dated December 23, 1977, affirmed, insofar as appealed from. No opinion. Appeal from order of the same court, dated January 24, 1978, dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment of the same court dated April 24, 1978, affirmed on the opinion of Mr. Justice Niehoff at Special Term. Appeals from two orders of the same court dated June 23, 1978 and July 22, 1978, respectively, dismissed. Insofar as the order dated June 23, 1978 denied reargument, it is not appealable. Insofar as the said orders pertained to restraining notices, defendant had withdrawn his motion for relief. Plaintiff is awarded one bill of costs to cover all appeals. Damiani, J. P., Titone, O’Connor and Martuscello, JJ., concur.